Case 1:12-cv-03147-NLH-KMW Document 115 Filed 11/04/20 Page 1 of 14 PageID: 982



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY
 ______________________________
                                :
 KASEEM ALI-X,                  :
                                :
           Plaintiff,           :    Civ. No. 12-3147 (NLH) (KMW)
                                :
      v.                        :    OPINION
                                :
                                :
                                :
                                :
 DAVID MCKISHEN, et al,`        :
                                :
                                :
           Defendants.          :
 ______________________________:

 APPEARANCES:

 Kaseem Ali-X, 000422722B
 New Jersey State Prison
 PO Box 861
 Trenton, NJ 08625,

       Plaintiff pro se

 Gurbir S. Grewal, Attorney General of New Jersey
 Kai W. Marshall-Otto, Deputy Attorney General
 R.J. Hughes Justice Complex
 25 Market Street
 P.O. Box 112
 Trenton, NJ 08625

       Counsel for Defendants

 HILLMAN, District Judge

       On December 10, 2019, the Court granted summary judgment to

 Defendants R. Ayars, E. Brainard, R. Charlesworth, K. Davis, P.

 Davis, Z. Ennals, J. Ginyard, C. Jones, J. Kilman, B. Malpica,

 M. Maniscalo, B. McIver, T. Miller, H. Ortiz, C. Pierce, D.
Case 1:12-cv-03147-NLH-KMW Document 115 Filed 11/04/20 Page 2 of 14 PageID: 983



 Ruiz, J. Thompson, L. Vastano, D. Wells, C. Williams,

 Christopher Holmes, and David McKishen on Plaintiff Kaseem Ali-

 X’s second amended complaint.       ECF No. 100.    The Court dismissed

 defendants J. Seguinot, Karen Balicki, I. Reyes, and Vastano

 after Plaintiff failed to explain his failure to serve them with

 the complaint.      ECF Nos. 104, 108.

       Plaintiff filed a motion for reconsideration to the

 dismissal of Defendants Seguinot, Karen Balicki, and I. Reyes

 because he did not receive the Court’s order to show cause.            ECF

 No. 110.    The Court reinstated Defendants Seguinot, Balicki, and

 Reyes and ordered Plaintiff to show cause within 30 days why

 those defendants and Defendant J. Elbuef should not be dismissed

 either for lack of service or lack of prosecution.           ECF No. 113.

       Plaintiff has not filed a response to the Court’s order.

 Therefore, the Court will dismiss those defendants for failure

 to prosecute.      The second amended complaint shall be dismissed

 with prejudice.

 I.    BACKGROUND

       Plaintiff filed his original complaint against unnamed

 mailroom employees at South Woods State Prison (“SWSP”) on May

 29, 2012, alleging his legal mail had been opened outside of his

 presence.    ECF No. 1.    The Honorable Jerome B. Simandle, D.N.J., 1


 1 The matter was reassigned to the undersigned on August 8, 2019.
 ECF No. 90.

                                      2
Case 1:12-cv-03147-NLH-KMW Document 115 Filed 11/04/20 Page 3 of 14 PageID: 984



 permitted the claim to proceed but required Plaintiff to file an

 amended complaint “identifying by name the fictitious defendants

 who are alleged to have engaged in a pattern and practice of

 opening his properly-marked legal mail outside of his presence.

 . . .”    ECF No. 2 at 4.    Plaintiff submitted an amended

 complaint asserting that he had written Christopher Holmes, the

 SWSP Administrator at the time, former Department of Corrections

 Commissioner Gary Lanigan, and former New Jersey Attorney

 General Jeffrey Chiesa asking for the names of the SWSP

 employees who had been working in the mailroom on the identified

 dates, but they never responded.         ECF No. 9.    Chief Judge

 Simandle permitted the amended complaint to proceed against

 Karen Balicki and Mr. Holmes on May 9, 2013.           ECF No. 10.

       Summonses were issued to Defendants Balicki and Holmes on

 May 10, 2013.     ECF No. 12.    The U.S. Marshals served Defendant

 Holmes on August 16, 2013.       ECF No. 14.    Defendant Balicki’s

 summons was returned as unexecuted on May 29, 2013.            ECF No. 12.

 The Marshal certified service on Defendant Balicki had not been

 completed because “NJDOC employee retired.”           Id.   Plaintiff

 wrote to Defendant Holmes’ attorney on November 7, 2013

 requesting Defendant Balicki’s most recent address.            ECF No. 20-

 4.

       Defendant Holmes moved to dismiss the complaint on October

 21, 2013.    ECF No. 18.    In December 2013, Plaintiff moved to

                                      3
Case 1:12-cv-03147-NLH-KMW Document 115 Filed 11/04/20 Page 4 of 14 PageID: 985



 stay the proceedings pending a motion to compel Defendant Holmes

 to provide “the names and currently [sic] locations of the

 unknown Defendants listed as ‘mail room staffs’ in this suit . .

 . .”    ECF No. 22 at 2.    On April 25, 2014, Chief Judge Simandle

 permitted the complaint to proceed against Defendant Holmes in

 his individual capacity and denied the motion to stay.           ECF No.

 27.    Chief Judge Simandle noted that “Defendant Balicki has not

 been properly served . . . . Because Balicki has not been served

 and, thus, has not responded to Plaintiff’s Amended Complaint,

 the Court will not adjudicate claims against her at this time.”

 Id. at 9 n.2.     Four months later, Plaintiff filed a letter on

 August 27, 2014 asking the Clerk to issue a subpoena to

 Commissioner Lanigan asking him to provide Defendant Balicki’s

 current address.     ECF No. 35.

        On February 18, 2016, Plaintiff moved to amend the

 complaint again.     ECF No. 57.    The second amended complaint

 included the names of the individual mailroom workers and added

 additional claims against Defendants.         Id.   Chief Judge Simandle

 permitted Plaintiff to substitute the names of the individual

 mailroom workers for the John Doe defendants but denied

 Plaintiff’s attempt to add new claims to the complaint.           ECF No.

 61.    Once again, Chief Judge Simandle specifically noted that

 “Defendant Balicki has never been served a copy of the

 complaint.”    ECF No. 60 at 3 n.1.

                                      4
Case 1:12-cv-03147-NLH-KMW Document 115 Filed 11/04/20 Page 5 of 14 PageID: 986



       Summonses were issued to R. Ayars, E. Brainard, R.

 Charlesworth, K. Davis, P. Davis, Z. Ennals, J. Ginyard, C.

 Jones, J. Kilman, B. Malpica, M. Maniscalo, B. McIver, David

 McKishen, T. Miller, H. Ortiz, C. Pierce, I. Reyes, D. Ruiz, J.

 Seguinot, J. Thompson, Vastano, L. Vastano, 2 D. Wells, and C.

 Williams on December 5, 2016.       ECF No. 65.    The Clerk did not

 issue summonses to J. Elbuef or reissue summonses for Ms.

 Balicki.    Id.   The summonses issued to Defendants Reyes and

 Seguinot were returned unexecuted on January 25, 2017.           See ECF

 No. 67. 3   The New Jersey Attorney General’s Office entered an

 appearance for all defendants except Balicki, Reyes, Seguinot,

 and Elbuef.    ECF No. 69.

       The Court granted summary judgment to the represented

 Defendants on December 10, 2019.         ECF No. 100.   In preparing to




 2  The second amended complaint listed two proposed defendants
 with similar names, “Vastano” and “L. Vastano,” separately in
 the caption. ECF No. 57 at 5. ECF No. 106. The Clerk of the
 Court, relying on the caption of the second amended complaint,
 presumed these names to refer to two separate people and issued
 two sets of summonses to be served by the Marshals. ECF No. 65.
 The New Jersey Attorney General’s Office entered an appearance
 on behalf of “L. Vastano,” but not “Vastano.” ECF No. 69.
 Defendant “Vastano” was terminated as a party on January 28,
 2020. ECF No. 108. Unlike the other four unserved defendants,
 Plaintiff did not object to this termination. ECF No. 112 at 8.

 3 The Marshals stated that “[a]s of January 17 Roster no J.
 Seguinot @ South woods 1/11/17 and 1132 hours.” ECF No. 67 at
 1. The Marshal stated Defendant Reyes could not be served
 because there was “[n]o Officer Reyes on South woods officer log
 1/11/17 1130hours.” Id. at 4.

                                      5
Case 1:12-cv-03147-NLH-KMW Document 115 Filed 11/04/20 Page 6 of 14 PageID: 987



 close the case, the Court noted that Defendants Reyes, Seguinot,

 Balicki, Elbuef had never been served with the second amended

 complaint.    On December 11, 2019, the Court ordered Plaintiff to

 show cause within 14 days why Defendants Reyes, Seguinot, and

 Balicki should not be dismissed for failure to serve.           See ECF

 Nos. 101 & 102.

       On December 13, 2019, Plaintiff filed a “certification of

 service” “concerning loss personal property caused by

 Defendant’s Holmes [sic] purposeful abuse of Grievance system as

 added to previous submitted Responsive Statement of Material

 Facts.”    ECF No. 103 at 2.     On December 31, 2019, the Court

 dismissed Plaintiff’s claims against Reyes, Seguinot, and

 Balicki because Plaintiff had not responded to the orders to

 show cause.    ECF No. 104 (citing Fed. R. Civ. P. 4(m)).         The

 Court also ordered Plaintiff to show cause why Defendant Elbuef

 should not be dismissed for failure to serve.           ECF No. 105.

       On January 6, 2020, Plaintiff requested three 285 forms so

 he could serve three defendants.         ECF No. 107.    Plaintiff

 subsequently wrote to the Court on January 31, 2020 asking for

 more time to respond to the order to show cause.           ECF No. 109.

 Shortly thereafter, Plaintiff filed a motion “for relief from

 Orders and for service of Summary Judgment” on February 22,

 2020.   ECF No. 110.     He requested relief from this Court’s

 orders dismissing his claims against Reyes, Seguinot, and

                                      6
Case 1:12-cv-03147-NLH-KMW Document 115 Filed 11/04/20 Page 7 of 14 PageID: 988



 Balicki, ECF No. 104, and requiring him to show cause why

 Defendant Elbuef should not be dismissed for failure to serve,

 ECF No. 105.      Plaintiff argued that he did not receive any

 orders from the Court between the Court’s order dated November

 21, 2019 and January 4, 2020.       ECF No. 110.

       On September 14, 2020, the Court granted the motion for

 relief in part and reinstated Reyes, Seguinot, and Balicki as

 parties.    Id.    The Court ordered the Plaintiff to show cause why

 Defendants Seguinot, Balicki, Elbuef, and Reyes should not be

 dismissed for failure to serve or for lack of prosecution.            The

 Clerk sent the opinion and order, as well as the December 10,

 2019 opinion and order granting Defendants’ summary judgment

 motion, to Plaintiff by certified mail.         Id. 4

 II.   STANDARD OF REVIEW

       Federal Rule of Civil Procedure 41(b) provides that

 involuntary dismissal is appropriate “[f]or failure of the

 plaintiff to prosecute or to comply with these rules or any

 order of the court[.]”      A district court should consider six

 factors when determining whether to dismiss a case under Rule

 41(b).    Poulis v. State Farm Fire & Cas. Co., 747 F.2d 863, 868

 (3d Cir. 1984). The relevant factors are:




 4 Receipt number 70192970000201952246. ECF No. 114. The United
 States Postal Service tracking system confirms the mail was
 delivered to New Jersey State Prison on September 18, 2020.

                                      7
Case 1:12-cv-03147-NLH-KMW Document 115 Filed 11/04/20 Page 8 of 14 PageID: 989



       (1) the extent of the party’s personal responsibility;
       (2) the prejudice to the adversary caused by the failure
       to meet scheduling orders and respond to discovery; (3)
       a history of dilatoriness; (4) whether the conduct of
       the party or the attorney was willful or in bad faith;
       (5) the effectiveness of sanctions other than dismissal,
       which entails an analysis of alternative sanctions; and
       (6) the meritoriousness of the claim or defense.


 Id. (emphasis omitted).      “None of the Poulis factors is alone

 dispositive, and it is also true that not all of the factors

 need to be satisfied to justify dismissal of a complaint for

 lack of prosecution.”      Hildebrand v. Allegheny Cty., 923 F.3d

 128, 132 (3d Cir. 2019).

 III. DISCUSSION

       Eight years after this case was initiated in May 2012,

 Plaintiff has failed to serve four defendants.          The Court gave

 Plaintiff notice and opportunity to explain the lack of service

 and why this case should not be dismissed for lack of

 prosecution.     ECF No. 113.    Plaintiff did not file a response

 within the time set by the Court.        Therefore, the Court proceeds

 to the Poulis factors without his input.

 A.    The Extent of the Party’s Personal Responsibility

       The Court first considers Plaintiff’s personal

 responsibility for failing to serve the four defendants.

 Although Plaintiff was not at fault for the administrative error

 that resulted in the lack of summonses to Elbuef, he does bear

 the majority of the responsibility for failing to prosecute his

                                      8
Case 1:12-cv-03147-NLH-KMW Document 115 Filed 11/04/20 Page 9 of 14 PageID: 990



 case against Defendants Balicki, Reyes, Seguinot, and Elbuef.

 At no time between the issuing of the summonses on December 5,

 2016 and the Court’s orders to show cause in December 2019 did

 Plaintiff inform the Court that four of his defendants were

 missing from the case.      The notice of appearance filed by the

 New Jersey Attorney General’s Office clearly indicated which

 defendants it was representing.        ECF No. 69.

       The Court acknowledges that Plaintiff did request a

 subpoena be sent to former Commissioner Lanigan in 2014 in order

 to obtain Defendant Balicki’s address, ECF No. 35, but Plaintiff

 failed to follow up on that request even after Chief Judge

 Simandle specifically noted that Defendant Balicki still had not

 been served in 2016, ECF No. 60 at 3 n.1.         Plaintiff asserted in

 his motion for relief from judgment that “[a]t no time [did] I

 receive[] any information that any Defendants were not served

 via paralegals.”     ECF No. 110 at 6.     Apart from the returned

 unexecuted summonses, the Court informed Plaintiff twice that he

 had not served Defendant Balicki.        ECF No. 27 at 9 n.2; ECF No.

 60 at 3 n.1.     The ultimate responsibility to make sure the case

 is progressing belongs to Plaintiff.        See Briscoe v. Klaus, 538

 F.3d 252, 258-59 (3d Cir. 2008) (“It is logical to hold a pro se

 plaintiff personally responsible for delays in his case because

 a pro se plaintiff is solely responsible for the progress of his

 case . . . .”).     This factor weighs in favor of dismissal.

                                      9
Case 1:12-cv-03147-NLH-KMW Document 115 Filed 11/04/20 Page 10 of 14 PageID: 991



  B.    The Prejudice to the Adversary

        The second Poulis factor requires the Court to consider the

  prejudice to the adversary.      This factor weighs in favor of

  dismissal.    See Adams v. Trustees of N.J. Brewery Employees’

  Pension Tr. Fund, 29 F.3d 863, 873-74 (3d Cir. 1994) (“Evidence

  of prejudice to an adversary would bear substantial weight in

  support of a dismissal or default judgment.” (internal quotation

  marks omitted)).     “[P]rejudice is not limited to ‘irremediable’

  or ‘irreparable’ harm.      It also includes ‘the burden imposed by

  impeding a party’s ability to prepare effectively a full and

  complete trial strategy.’”      Briscoe, 538 F.3d at 259 (quoting

  Ware v. Rodale Press, Inc., 322 F.3d 218, 222 (3d Cir. 2003)).

        Plaintiff alleged that legal mail was opened outside of his

  presence on May 24, 2010; June 12, 2010; July 9, 2010; July 23,

  2010; August 13, 2010; March 27, 2011; July 11, 2011; September

  27, 2011; and September 30, 2011.        Were the Court to order the

  four unserved defendants to answer the second amended complaint,

  they would be forced to defend themselves against allegations

  dating back to over a decade ago.        This passage of time would be

  highly prejudicial to the four unserved defendants as their

  ability to prepare a “full and complete” defense would

  doubtlessly be impeded by “the irretrievable loss of evidence,

  the inevitable dimming of witnesses’ memories, or the excessive

  and possibly irremediable burdens or costs imposed on the

                                      10
Case 1:12-cv-03147-NLH-KMW Document 115 Filed 11/04/20 Page 11 of 14 PageID: 992



  opposing party.”     Adams, 29 F.3d 863 at 874 (internal quotation

  marks omitted).     In addition, the defendants to whom the Court

  has already awarded summary judgment would be dragged back into

  litigation.    “[T]he Defense has an interest in achieving

  finality in a meritless case that has already proceeded for

  eight years.”    ECF No. 111.    Therefore, this factor supports

  dismissal.

  C.    History of Dilatoriness

        The third factor, a history of dilatoriness, does not

  support dismissal.     Plaintiff has aggressively pursued his

  claims against the answering defendants. 5       The Court weighs this

  factor in Plaintiff’s favor.

  D.    Willfulness or Bad Faith

        There are no facts to warrant an inference of bad faith or

  willfulness.    “Willfulness involves intentional or self-serving

  behavior.”    Adams, 29 F.3d at 875.      Conduct that is “merely

  negligent or inadvertent” is not “contumacious,” Briscoe, 538

  F.3d at 262, and the “absence of a good faith effort to

  prosecute . . . does not necessarily amount to willfulness or

  bad faith as [the Third Circuit] has defined it.”          Adams, 29




  5 Plaintiff’s active pursuant of the answering defendants
  contrasts with his failure to prosecute his claims against the
  four unserved defendants, underscoring the Court’s conclusion
  that Plaintiff bears most of the responsibility for failure to
  serve.

                                      11
Case 1:12-cv-03147-NLH-KMW Document 115 Filed 11/04/20 Page 12 of 14 PageID: 993



  F.3d at 876.    While Plaintiff may be inexcusably negligent, that

  is not enough to meet the Poulis standard of willfulness.           The

  Court weighs this factor in Plaintiff’s favor.

  E.    Effectiveness of Other Sanctions

        As dismissal with prejudice is an extreme sanction, the

  fifth Poulis factor requires the Court to consider the

  effectiveness of alternative sanctions.        Since Plaintiff is

  proceeding pro se and in forma pauperis, monetary sanctions

  would not be an effective alternative.        See Briscoe, 538 F.3d at

  262 citing Emerson v. Thiel Coll., 296 F.3d 184, 191 (3d Cir.

  2002)).   No evidentiary sanctions would be able to mitigate the

  prejudice caused by Plaintiff’s dilatory behavior or

  delinquency.    Hildebrand v. Allegheny Cty., 923 F.3d 128, 136

  (3d Cir. 2019).     Therefore, the Court finds no sanction short of

  dismissal would be effective.

  F.    Meritoriousness of the Claims

        Finally, the Court considers the meritoriousness of the

  Plaintiffs’ claims. “Generally, in determining whether a

  plaintiff’s claim is meritorious, we use the standard for a Rule

  12(b)(6) motion to dismiss for failure to state a claim.”

  Briscoe, 538 F.3d at 263.

        The claims against all defendants were permitted to proceed

  past Chief Judge Simandle’s review under 28 U.S.C. § 1915.

  Because Plaintiff has satisfied this “moderate” standard, Adams,

                                      12
Case 1:12-cv-03147-NLH-KMW Document 115 Filed 11/04/20 Page 13 of 14 PageID: 994



  29 F.3d at 876, the Court concludes this factor weighs against

  dismissal.

  G.    Balancing

        Three of the Poulis factors weigh in favor of dismissal and

  three weigh against dismissal.       “[T]here is no ‘magic formula’

  or ‘mechanical calculation’” of the factors.         Hildebrand, 923

  F.3d at 137.

        The Court concludes the factors in favor of dismissal

  outweigh those against dismissal.        The Court gives great weight

  to the prejudice to the potential adversaries if the Court were

  to order them to answer the complaint now.         Although there is a

  strong preference for claims to be decided on their merits,

  there is nothing the Court can do to ameliorate the prejudice by

  imposing a financial or evidentiary sanction against Plaintiff.

  The Court also gives significant weight to Plaintiff’s

  responsibility in failing to proceed his claims against the four

  defendants.

        Plaintiff actively litigated this complaint for eight

  years, for example by filing discovery motions and motions to

  compel.   The lack of bad faith, non- dilatoriness, and potential

  merit of the claims do support the complaint remaining active,

  but the prejudice to defendants and the lack of alternative

  sanctions tip the scales in favor of dismissal.




                                      13
Case 1:12-cv-03147-NLH-KMW Document 115 Filed 11/04/20 Page 14 of 14 PageID: 995



  IV.   CONCLUSION

        For the reasons set forth above, Defendants Seguinot,

  Balicki, Reyes, and Elbuef are dismissed for lack of

  prosecution.    Fed. R. Civ. P. 41.      The second amended complaint

  is dismissed with prejudice.

        An appropriate Order follows.



  Dated: November 3, 2020                     s/ Noel L. Hillman
  At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                      14
